This action, instituted for the recovery of damages for the alleged wrongful eviction of the plaintiff from a farm owned by the defendants, was before this court on a former appeal reported in 60 S.D. 77, 243 N.W. 283. The jury returned a verdict awarding the plaintiff damages. Defendant made a motion for judgment nothwithstanding the verdict. The motion was granted, for the reasons and upon the grounds that the evidence was insufficient to support the verdict, and that the verdict returned by the jury was contrary to the instructions of the court, and the court entered judgment accordingly. We have carefully examined the abstract of the evidence. We are of the opinion that the trial court properly granted the motion. The evidence does not show that the plaintiff sustained any damages by reason of the eviction. The judgment and order appealed from are affirmed.
All the Judges concur. *Page 411